     Case 1:19-ap-01143-MT           Doc 26 Filed 04/06/20 Entered 04/06/20 16:04:02             Desc
                                      Main Document    Page 1 of 2


 1   Sanaz Sarah Bereliani, Esq., SBN 256465
     BERELIANI LAW FIRM, PC
 2   11400 W. Olympic Blvd., Suite 200
                                                                        FILED & ENTERED
 3   Los Angeles, CA 90064
     Tel: (818) 920-8352
 4   Fax: (888) 876-0896                                                     APR 06 2020
     Email: berelianilaw@gmail.com
 5
                                                                        CLERK U.S. BANKRUPTCY COURT
     Attorneys for Plaintiff,                                           Central District of California
 6                                                                      BY egonzale DEPUTY CLERK
     Karin Irani
 7
                                                                  CHANGES MADE BY COURT
 8

 9                                     UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

11
      In re:
12                                                         BK Case No.: 1:19-bk-12134-MT
      MEHRNAZ FOTOOHI,
13                                                         AP Case No.: 1:19-ap-01143-MT
                     Debtor(s).
14                                                         Chapter: 7

15    _______________________________________

16
                                                           JUDGMENT AGAINST DEFENDANT
     KARIN IRANI,
17                                                         MEHRNAZ FOTOOHI

18
                     Plaintiff(s),
19
               vs.                                         Date:     April 1, 2020
20                                                         Time:     1:00 PM
                                                           Location: Ctrm 302
21                                                                   21041 Burbank Blvd
      MEHRNAZ FOTOOHI,
                                                                     Woodland Hills, CA 91367
22

23                   Defendant(s).
24

25   //
26   //
27   //
28

30
                                                       1
31                                                JUDGMENT
     Case 1:19-ap-01143-MT        Doc 26 Filed 04/06/20 Entered 04/06/20 16:04:02               Desc
                                   Main Document    Page 2 of 2


 1          Plaintiff, Karin Irani (“IRANI” or “Plaintiff”) filed a Motion for Summary Judgment (the
 2   “Motion”) [doc. 6] against Debtor and Defendant Mehrnaz Fotoohi (“Defendant”) on December 3, 2019
 3
     seeking to declare certain debt non-dischargeable in Debtor’s Chapter 7 case, filed on August 24, 2019.
 4
            The Motion came on for hearing at the above-referenced date and time. Sanaz Sarah Bereliani of
 5
     Bereliani Law Firm, PC appeared on behalf of the Plaintiff. Hamid Soleimanian of Law Offices of
 6

 7   Hamid Soleimanian, Inc appeared on behalf of the Defendant. After consideration of the Motion,

 8   including al evidence and arguments submitted in support of the Motion and in opposition to the Motion,

 9   and the arguments at the hearing on the Motion,
10
                            IT IS HEREBY ORDERED,
11
                For the reasons set forth in the Court’s Order and Findings of Fact and Conclusions of Law re
12
     Plaintiff’s Motion for Summary Judgment (Dkt. No. 23), the Court awards judgment in favor of Plaintiff
13
     Karin Irani in the amount of $22,957.56, which is non-dischargeable pursuant to 11 U.S.C. 523(a)(6) of
14

15   the Bankruptcy Code.

16

17                                               ####
18

19

20

21

22

23
          Date: April 6, 2020
24

25

26

27

28

30
                                                         2
31                                                  JUDGMENT
